Citation Nr: 1724043	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-19 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for residuals of pituitary adenoma.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969 with confirmed service in the Republic of Vietnam.  The Veteran died in September 2014.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal form an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This matter previously came before the Board in October 2014, at which time the Board dismissed the appeal, at that time under the Veteran's name, due to the Veteran's death.  In February 2016, the matter returned to the Board in connection with the appellant's subsequent claim for dependency and indemnity compensation, at which time the Board determined that the appellant had been properly substituted for the Veteran on the appeal.  In that decision, the Board reopened the previously denied claim of service connection based on new and material evidence, and remanded the underlying claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this claim, an additional remand is necessary.  A remand by the Board confers upon an appellant a right to compliance with the remand orders.  The Board errs as a matter of law when it fails to ensure compliance with its own remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In its February 2016 remand, the Board ordered that the AOJ, among other determinations, should make a determination as to the whether the Veteran was exposed to any nerve agent at Dugway Proving Ground.  Thereafter, for any conceded exposure, a medical opinion by an endocrinologist should be obtained.  

In August 2016, the Joint Services Records Research Center (JSRRC) Coordinator issued a memorandum in which it determined that the evidence of record did not place the Veteran at Dugway Proving Ground.  Because he was not found to have served at that location, no further efforts were taken to determine if the Veteran was exposed to nerve agents.

Upon review, the Board has located a document dated June 10, 1969, indicating that the Veteran, in fact, separated from active service from Dugway Proving Ground, indicating his physical presence at that facility on that date.  In support of his claim prior to his death, in August 2014, the Veteran submitted articles indicating that chemical testing, including testing of nerve agents, was conducted at Dugway Proving Ground as part of Project 112, during the 1960s and continuing through 1973.  

In light of the Veteran's presence at Dugway Proving Ground on June 10, 1969, and in recognition that certain chemical agents may have been present at that facility during that period of time, the Board finds that the issue must be remanded so that a formal finding regarding exposure to nerve agents at Dugway Proving Ground may be issued.  If such exposure is subsequently conceded, then a medical opinion must be rendered.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make a formal determination as to whether the Veteran was exposed to any nerve agent at Dugway Proving Ground.  In making such a determination, the AOJ must consider the documentation placing the Veteran at Dugway Proving Ground on June 10, 1969.   The AOJ shall place a memorandum of its determination in the claims file.

2. If nerve agent exposure is conceded, the AOJ should return the claims file to the examiner who provided the September 2016 medical opinion for an addendum opinion as to the likely etiology of the Veteran's pituitary adenoma.  If the September 2016 examiner is no longer available, the file should be forwarded to a different endocrinologist to obtain the requested opinion.  The examiner should offer an opinion as to whether the Veteran's pituitary adenoma is at least as likely as not due to any exposure to nerve agent testing conducted at Dugway Proving Ground.  A complete rationale for the requested opinion should be provided.  

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the appellant and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




